Citation Nr: 1736935	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-43 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for scars, residual of a gunshot wound to the right arm.  

4.  Entitlement to an evaluation in excess of 20 percent for residuals of a gunshot wound to the right arm with median nerve involvement and carpal tunnel syndrome with weakness of the right hand.  

5.  Entitlement to an initial compensable evaluation for scars, residual of boils on the neck.  

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 8, 2015. 

7.  Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after September 8, 2015.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.K. 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.  His awards and decorations include the Combat Infantryman Badge and the Purple Heart.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006, July 2007, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the August 2006 rating decision, the RO, in relevant part, denied service connection for tinnitus; reopened and denied service connection for bilateral hearing loss; granted service connection for PTSD and assigned a 30 percent evaluation effective from February 3, 2006; and granted service connection for a scar, residual of boils on the neck, and assigned noncompensable evaluation effective from February 3, 2006.   

In the July 2007 rating decision, the RO denied entitlement to TDIU and increased the evaluation for residuals of a gunshot wound to the right lower arm with medial nerve involvement and carpal tunnel syndrome with weakness of the right hand to 20 percent effective from February 6, 2006.  

In the September 2009 rating decision, the RO, in relevant part, granted a separate noncompensable evaluation for scars, residual of a gunshot wound to the right lower arm, effective from February 3, 2006.  

In a July 2016 rating decision, the RO increased the evaluation for PTSD to 50 percent effective from September 8, 2015.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remained in appellate status, as recharacterized above.    

In addition, in the July 2016 rating decision, the RO granted a separate 10 percent evaluation for a painful scar on the antecubital fossa (ulnar aspect) of the right arm and a separate noncompensable evaluation for a deep and nonlinear scars on the antecubital fossa (ulnar aspect) of the right elbow effective from September 8, 2015.  The RO also granted a separate 20 percent evaluation for limitation of pronation of the right elbow associated with residuals of a gunshot wound to the right arm; a separate 10 percent evaluation for traumatic arthritis with limitation of motion and flexion of the right elbow; and a separate noncompensable evaluation for traumatic arthritis with limitation of extension of the right elbow, effective from September 8, 2015.  In so doing, the RO specifically noted that the Veteran had requested a 10 percent evaluation for his scars, residual of a gunshot wound to the right lower arm.  As such, the Veteran was granted the benefit that he was seeking as of September 8, 2015.  The record currently available to the Board contains no indication that the Veteran has disagreed with these ratings or effective dates assigned.  Thus, those matters are not in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39-39 (1993); Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that proceeding is associated with the record.  During the hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection bilateral hearing loss and tinnitus; entitlement to an increased evaluation for residuals of a gunshot wound to the right arm with median nerve involvement and carpal tunnel syndrome with weakness of the right hand; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  During the October 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to increased evaluations for PTSD; scars, residual of boils on the neck; and scars, residual from a gunshot wound to the right arm.

2.  In a May 2001 decision, the RO denied service connection for bilateral hearing loss.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  

3.  The evidence received since the May 2001 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD prior to September 8, 2015, and in excess of 50 percent on or after September 8, 2015.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to an initial compensable evaluation for scars, residual of a gunshot wound to the right arm.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).  

3.  The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to an initial compensable evaluation for scars, residual of boils on the neck.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).

4.  The May 2001 rating decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. §7105 (e) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

5.  The evidence received since the May 2001 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or his authorized representative.  Id. 
 
During the October 2016 hearing, the Veteran withdrew his appeal as to the issues of entitlement to increased evaluations for PTSD; scars, residual of boils on the neck; and scars, residual from a gunshot wound to the right arm.  See October 2016 Board hearing transcript, at 2; October 2016 statement in support of claim.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


Request to Reopen 

In a May 2000 rating decision, the RO denied service connection for bilateral hearing loss on the grounds that the claim was not well grounded.  Subsequently, in a May 2001 rating decision, the RO readjudicated the claim and denied it on the merits finding that there was no evidence of an in-service injury or current disability.  The Veteran was notified of the decision and of his appellate rights in a May 2001 letter.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the May 2001 rating decision is final.  See 38 U.S.C.A. §7105 (e) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

In making this determination, the Board notes that the VBMS electronic claims file indicates that the Veteran's service treatment records and DD Form 214 were received in September 2015.  However, the Board finds that the service treatment records were associated with the claims file at the time of the May 2001 rating decision.  In this regard, the May 2001 rating decision specifically referenced the Veteran's service treatment records.  The record also reflects that service treatment records from the National Archives and Records Administration (NARA) were associated with the claims file in January 2000.  In addition, a June 2000 Personnel Information Exchange System (PIES) response to a request for the Veteran's complete service treatment and dental records indicated that all requested records were mailed.  Moreover, with regard to the Veteran's DD Form 214, the Board notes that the RO listed the Veteran's dates of service and combat status on the May 2000 rating decision code sheet.  

Based on the foregoing, the Board finds that 38 C.F.R. § 3.156(c) does not apply in this case, and new and material evidence is required to reopen the claim.  

The Veteran sought to reopen his claim for service connection for bilateral hearing loss in January 2006.  In an August 2006 rating decision, the RO determined that new and material evidence had been received to reopen the claim for service connection for bilateral hearing loss.  Nevertheless, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence received since the May 2001 rating decision includes VA medical records, private treatment records, Social Security Administration (SSA) records, and hearing testimony.  Notably, there is new evidence showing that the Veteran has a current diagnosis of bilateral hearing loss.  See, e.g., July 2006 VA examination.  In addition, the Veteran testified that his doctor informed him that adhesions and scarring in his ear could be due to his military service.  See October 2016 Board hearing transcript, at 9.  This evidence relates to a previously unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for bilateral hearing loss is reopened.  See 38 C.F.R. § 3.156(a) (2016).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

The appeal as to the issue of entitlement an initial evaluation in excess of 30 percent for PTSD prior to September 8, 2015, is dismissed. 

The appeal as to the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD on or after September 8, 2015, is dismissed.

The appeal as to the issue of entitlement an initial compensable evaluation for scars, residuals of boils on the neck, is dismissed

The appeal as to the issue of entitlement to an initial compensable evaluation for scars, residual of a gunshot wound to the right arm, is dismissed. 

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Regarding the claims for service connection for bilateral hearing loss and tinnitus, the Veteran was afforded a VA examination in connection with his claims in July 2006.  The examiner opined that the Veteran's hearing loss and tinnitus were not the result of military noise exposure.  In so doing, the examiner stated that the Veteran's otologic history included pathologies that were not associated with noise exposure.  He also stated that the Veteran's May 1966 enlistment examination and April 1968 separation examination showed normal hearing acuity bilaterally at all tested frequencies.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the Board notes that the threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this case, the Veteran's April 1968 separation examination audiometric findings were reported in American Standards Associates (ASA) units, which when converted to ISO-ANSI standards appear to show puretone thresholds that are greater than 20 decibels.  

In addition, as noted above, the Veteran has been awarded the Purple Heart and Combat Infantryman Badge.  In the case of any veteran who has engaged in combat with the enemy during active service in a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

However, section 1154(b) does not establish a presumption of service connection; rather it eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

For these reasons, the Board finds that an additional medical opinion is needed in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the issue of entitlement to an increased evaluation residuals of a gunshot wound to the right arm with median nerve involvement and carpal tunnel syndrome, the Veteran was afforded a VA examination in connection with his claim in September 2015.  The Veteran's service-connected residuals of a gunshot wound to the right arm are currently assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515.  During the October 2016 Board hearing, the Veteran testified that he experiences limitation of motion in his ring and pinky fingers (digits IV and V).  Notably, under Diagnostic Code 8515, range of motion findings for the fingers, hands, and wrist are relevant.  However, the September 2015 VA examination did not include such findings.  Therefore, a remand is necessary to obtain a VA examination to assess the current nature and severity of the Veteran's service-connected residuals of a gunshot wound to the right arm.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Regarding the TDIU claim, the Veteran and his representative have contended that he is unemployable due to a combination of his service-connected disabilities and his bilateral hearing loss.  As such, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the claims for an increased evaluation for residuals of a gunshot wound to the right arm and service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss, tinnitus, and residuals of a gunshot wound to the right arm with median nerve involvement and carpal tunnel syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Chillicothe VA Medical Center dated from June 2016 to the present.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss and tinnitus.  An additional examination of the Veteran should only be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran was awarded the Purple Heart and Combat Infantryman Badge.  Thus, lay evidence may be accepted as sufficient proof that an injury occurred in service if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss and tinnitus manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to any current hearing loss.

In rendering this opinion, the examiner should address significance, if any, of the April 1968 separation examination report that appears to show puretone thresholds that are greater than 20 decibels.  

The examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of a gunshot wound to the right arm with median nerve involvement and carpal tunnel syndrome with weakness of the right hand.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected residuals of a gunshot wound to the right arm with median nerve involvement and carpal tunnel syndrome with weakness of the right hand.

In particular, the examiner should identify the affected nerve/nerve groups, as well as any affected muscle groups. 

If the Veteran has both nerves and muscles affected, the examiner should indicate whether the injuries affect entirely different functions or whether they overlap. See 38 C.F.R. § 4.55(a).

For each nerve or nerve group affected, the examiner should indicate whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.  

In so doing, the examiner should also indicate whether the hand is inclined to the ulnar side; whether the index and middle fingers are more extended than normally; the presence of considerable atrophy of the muscles of the thenar eminence; the presence of thumb in the plane of the hand; whether there is any pronation incomplete and defective; the absence of flexion of the index finger and feeble flexion of middle finger; comment on whether he cannot make a fist, index and middle fingers remain extended; whether he cannot flex distal phalanx of thumb; whether there is defective opposition and abduction of the thumb, at right angles to pain; whether there is flexion of wrist weakened; and whether there is pain with trophic disturbances.

The examiner should also clarify whether the Veteran is 
right or left hand dominant or ambidextrous.  In so doing, the examiner should address the Veteran's October 2016 hearing testimony that he is right hand dominant.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

4.  Thereafter, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims file.

5.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


